       Case 1:21-cv-03023-SMJ     ECF No. 17    filed 04/13/21   PageID.204 Page 1 of 2


                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 1                                                                EASTERN DISTRICT OF WASHINGTON



                                                                     Apr 13, 2021
 2
                                                                       SEAN F. MCAVOY, CLERK



 3                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 4
     BILLY EDWARD TOYCEN,                        No. 1:21-cv-03023-SMJ
 5
                               Plaintiff,
 6                                               ORDER DISMISSING ACTION
                  v.
 7
     CITY OF YAKIMA MUNICIPAL
 8   COURT and YAKIMA COUNTY
     DISTRICT COURT,
 9
                               Defendants.
10

11         On March 22, 2021, the Court denied Plaintiff Billy Edward Toycen’s pro

12   se application to proceed in forma pauperis, directed him to pay the $402.00 filing

13   fee by April 1, 2021, and warned him that failure to do so would result in the

14   dismissal of this action. ECF No. 13. The Clerk’s office mailed a copy of this

15   Order to Plaintiff at the Yakima County Jail, but it was returned as undeliverable

16   on March 30, 2021, with the notation, “Out of Custody.” ECF No. 16.

17         Litigants are responsible to keep the Court informed of their current

18   address. The Clerk’s Office advised Plaintiff of this requirement with a case

19   opening letter dated February 22, 2021. See ECF No. 4. Nevertheless, Mr. Toycen

20   has failed to keep the Court apprised of his current address.



     ORDER DISMISSING ACTION – 1
       Case 1:21-cv-03023-SMJ     ECF No. 17    filed 04/13/21   PageID.205 Page 2 of 2




 1         On March 2, 2021, the Court had directed Plaintiff to show cause why he

 2   should be granted leave to proceed in forma pauperis, or, in the alternative, to pay

 3   the $402.00 filing fee by April 1, 2021. ECF No. 8. Therefore, the Court is

 4   satisfied that Plaintiff was aware of the deadline to pay the filing fee. For the

 5   reasons provided here and, in the Court’s previous orders, this action is dismissed.

 6         Accordingly, IT IS HEREBY ORDERED:

 7         1.     This action is DISMISSED WITHOUT PREJUDICE for failure to

 8                comply with the filing fee requirements of 28 U.S.C. § 1914.

 9         2.     The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

10                the file.

11         3.     Plaintiff shall file nothing further in this action other than in

12                furtherance of an appeal.

13         4.     The Court certifies any appeal of this dismissal would not be taken in

14                good faith.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

16   and provide copies to pro se Plaintiff at his last known address.

17         DATED this 13th day of April 2021.

18
                        ________________________
19                      SALVADOR MENDOZA, JR.
                        United States District Judge
20



     ORDER DISMISSING ACTION – 2
